Exhibit 10.1

LOGO [g33290image001.jpg]

June 8, 2006

Dear Steve:

TiVo Inc. is pleased to offer you the position of Senior Vice President and
Chief Financial Officer. You will be reporting to Tom Rogers, CEO.

Your compensation will be $290,000 per year, less payroll deductions and all
required withholdings. You will be paid semi-monthly and you will be eligible
for standard Company benefits. Most insurance benefits will be effective on your
start date. In your position you will be a full time, exempt, Section 16 officer
of the Company. You will be expected to devote your full business time to this
position and not to render services for compensation outside of TiVo Inc.,
unless first approved by TiVo Inc.’s Chief Executive Officer.

The Board of Directors has approved a stock option grant of 450,000 shares, to
be effective upon your start date, vested over 4 years with 25% on the first
anniversary of your start date and the remaining shares vesting 1/36 per month
over the following three years. The exercise price of your option grant will be
the closing price of TiVo Inc.’s stock on the date you start employment.

In addition, the Board of Directors has approved a Restricted Stock grant of
15,000 shares, effective upon your vesting date and vesting in full on the one
year anniversary of your hire date.

You will be eligible to participate in TiVo Inc.’s Employee Stock Purchase Plan,
under the terms and conditions of the Plan, which allows you to purchase TiVo
Inc. stock at 85% of the fair market value. We will provide further details and
enrollment information after your start date. Please understand that this and
all other TiVo Inc. benefits are subject to change, including discontinuation at
TiVo Inc.’s discretion.

While employed at TiVo Inc., you will also be eligible to participate in the
TiVo Executive Bonus Program, which is based on mutually agreed corporate,
departmental, and individual objectives, as may be determined by the Board of
Directors and/or the Compensation Committee. The bonus is scheduled to be paid
annually at the end of each fiscal year. Our fiscal year ends in the month of
January. Your annual bonus is targeted at 50% of your base salary.

In addition, you are eligible to participate in TiVo Inc.’s Executive Change in
Control Agreement. This agreement provides for certain benefits in the event of
a change in control of TiVo Inc. Nothing herein is intended to require that the
Board of Directors approve or maintain a Change in Control Agreement for the
benefit of TiVo Inc.’s key management personnel, or for your benefit. The Board
of Directors has approved the following terms for you in the event of a Change
in Control: one year of your base salary and targeted cash bonus incentive, paid
in accordance with TiVo Inc.’s standard payroll practices, one year of group
medical, life and disability insurance benefits, and 100% vesting of your stock
option and restricted stock grants.

As a TiVo Inc. employee, you will be expected to abide by the Company rules and
regulations, and sign and comply with the Company’s Code of Conduct and its
Proprietary Information and Inventions Agreement, which prohibit unauthorized
use or disclosure of TiVo Inc. proprietary information.

 

1



--------------------------------------------------------------------------------

You may terminate employment with TiVo Inc. at any time and for any reason
whatsoever simply by providing TiVo Inc. with not less than sixty (60) days
prior written notice. Likewise, TiVo Inc. may terminate your employment at any
time and for any reason, with or without cause or advance notice. This at-will
employment relationship cannot be changed except in writing signed by a Company
officer. Except as otherwise provided, upon termination of employment you shall
not be entitled to receive any compensation or benefits other than your unpaid
base compensation, if any, to the extent earned and due as of the date of
termination.

This offer is contingent upon successful completion of your background check as
determined by TiVo Inc. in its sole discretion.

The employment terms in this letter supersede any other agreements or promises
made to you by anyone, whether written or oral, and cannot be changed except in
writing signed by a Company officer. As required by law, this offer is subject
to satisfactory proof of your right to work in the United States.

Please sign and date this letter, and return it to me by June 9, 2006 if you
wish to accept employment at TiVo Inc. under the terms described above. If you
accept the offer, we would like you to start your employment by mid-to-late
August 2006. Please complete the enclosed TiVo application form and accompanying
materials by providing us with all information not already included on your
resume. We request that you sign the application and return it and all required
materials along with your signed offer letter.

 

Sincerely,    ACCEPTED

/s/ Tom Rogers

  

/s/ Steven J. Sordello

Tom Rogers    Steven J. Sordello DATE: 6/8/2006       TENTATIVE START DATE: Mid
to late August 2006    DATE: 6/8/06